   Case 1:20-cv-00396-WS-M Document 1 Filed 08/10/20 Page 1 of 13                PageID #: 1


                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ALABAMA

      JACOB MOTES,                              )
                                                )
               Plaintiff,                       )
                                                )
               v.                               )      Case No.: cv-20-396
                                                )
      REGIONS BANK                              )      JURY TRIAL REQUESTED
                                                )
               Defendant.                       )



                                         COMPLAINT



      COMES NOW the Plaintiff, by and through his attorney, and avers against the
Defendant the following:


                                       INTRODUCTION


   1. This is a suit seeking damages, costs, and attorneys fees for Defendant's unlawful
      conversion of the Plaintiff's money and violations of the Electronic Fund Transfers Act
      (15 U.S.C. §1693 et seq.).

                                             PARTIES

   2. Plaintiff is a resident citizen of Mobile County, Alabama and has been so for over two
      years.

   3. Plaintiff is a “consumer” as defined by the Electronic Funds Transfers Act.

   4. Defendant is an Alabama corporation whose principal address is 1900 Fifth Ave North,
      Birmingham, AL 35203.

   5. Defendant is a “financial institution” as defined by Reg. E §1005.2(i), as it issues access
      devices to consumers like the Plaintiff for the purpose of providing electronic funds
      transfer services.
Case 1:20-cv-00396-WS-M Document 1 Filed 08/10/20 Page 2 of 13                    PageID #: 2


                                JURISDICTION AND VENUE

6. 15 U.S.C. §1693m(g) provides this Court with subject matter jurisdiction over this case.

7. Venue is proper as substantially all of the events or omissions giving rise to the
   Plaintiff's claims occurred within this district.



                                 FACTUAL ALLEGATIONS

8. Defendant is the issuer of the Regions debit card.

9. Defendant issued a debit card – an “access device” as defined by Regulation E – to
   Plaintiff for the use of funds in Plaintiff’s Regions bank account.

10. Plaintiff has used his Regions debit card for years without incident.

11. On or about June 2, 2020, a thief stole the Plaintiff’s Regions debit card.

12. Between June 2, 2020 and June 10, 2020, the thief used the Plaintiff’s Regions debit card
   at various locations in the Mobile area, completing 46 transactions for a total of
   $6,018.36.

13. Each of these transactions was unauthorized.

14. The Plaintiff did not discover the unauthorized transfers until June 11, 2020.

15. On June 11, 2020, the Plaintiff notified the Defendant of the unauthorized charges by
   telephone and in person by visiting the Defendant’s Citronelle branch.

16. On June 18, 2020, the Plaintiff’s wife filed a police report on the Plaintiff’s behalf with
   the Mobile County Sheriff’s Office.

17. On June 18, 2020, the Plaintiff gave the Defendant a copy of the police report, both in
   person at the Defendant’s Citronelle branch and by email.

18. A redacted copy of the police report is attached as Exhibit A.

19. The Plaintiff never authorized anyone to make these unauthorized charges.

20. Each of the unauthorized charges was an “error” within the meaning of 12 CFR
   §1005.11(a)(1)(i) and 15 U.S.C. §1693f(f).

21. The Plaintiff’s disputes by telephone and in person were “notices of error” as the term
   is defined by Reg. E. § 1005.11(b).
Case 1:20-cv-00396-WS-M Document 1 Filed 08/10/20 Page 3 of 13                 PageID #: 3


22. The Defendant’s calculation of his account balance after the unauthorized transfers
   was incorrect, and was also an “error” within the meaning of 12 CFR §1005.11(a)(1)(i).

23. On June 19, 2020, the Defendant mailed the Plaintiff a letter stating that they had made
   a final determination regarding his disputes, and that they were not going to refund
   his money. A copy of this letter is attached as Exhibit B.

24. Defendant failed to correct the errors within 10 days.

25. Defendant still has not corrected the errors.

26. Defendant failed to provisionally credit Plaintiff's account while it investigated his
   assertions of errors.

27. The Defendant did not conduct a bona fide dispute into the Plaintiff’s claims.

28. Had the Defendant conducted an actual investigation into the Plaintiff’s disputes, it
   would have concluded that the Plaintiff had not authorized the 46 charges made by the
   thief.

29. The truth is that the Defendant did not conduct an actual investigation into the
   Plaintiff’s disputes.

30. The Defendant had no reasonable basis for concluding that the Plaintiff’s account was
   not in error.

31. The Defendant knowingly and willfully concluded that no error had occurred, despite
   having ample evidence to show that at least one error had indeed occurred.

32. As a result of the Defendant’s conduct, the Plaintiff has suffered significant damages,
   including but not limited to:

   (a) The $6,018.36 that was taken and not returned;

   (b) Late fees and interest;

   (c) Emotional distress and mental anguish;

   (d) Attorneys’ fees.



            FIRST CLAIM FOR RELIEF: ELECTRONIC FUND TRANSFERS ACT

33. Plaintiff realleges and incorporates by reference paragraphs 1 through 32 above.
Case 1:20-cv-00396-WS-M Document 1 Filed 08/10/20 Page 4 of 13                  PageID #: 4


34. The Electronic Fund Transfers Act (“EFTA”) governs debit card transactions such as
   the ones at issue in this case.

35. The EFTA prescribes a simple and consumer-friendly process for resolving disputes
   and errors made with respect to debit card accounts. See 15 U.S.C. § 1693f(f):

   (a) If the consumer discovers an error in his account, she may dispute the error within
       60 days of first receiving documentation of the error; 15 U.S.C. § 1693f(a)

   (b) the consumer’s dispute need only identify the consumer’s name and account
       number, indicate that the consumer believes an error to have occurred, and states
       the reason he believes an error occurred; 15 U.S.C. § 1693f(a)

   (c) the dispute may be written or oral, but if the dispute is oral, the financial institution
       may require written confirmation of the dispute; 15 U.S.C. § 1693f(a)

   (d) upon receipt of the consumer’s dispute, the financial institution must “investigate
       the alleged error, determine whether an error has occurred, and report or mail the
       results of such investigation and determination to the consumer within 10 business
       days; 15 U.S.C. § 1693f(a)

   (e) the financial institution determines that an error did occur, it must correct the error
       within one business day; 15 U.S.C. § 1693f(b)

   (f) if the financial institution cannot complete its investigation within 10 business days,
       it may request an additional 35 days to complete its investigation; 15 U.S.C. §
       1693f(c)

   (g) however, if the financial institution requests more than 10 days to complete its
       investigation, it must “provisionally recredit the consumer’s account for the
       amount alleged to be in error;” 15 U.S.C. § 1693f(c)

   (h) if the financial institution determines that no error occurred, it must deliver the
       consumer and an explanation of such determination within three days; 15 U.S.C. §
       1693f(d)

36. If the financial institution fails to comply with any provision of the EFTA, it is liable to
   the consumer for his actual damages, statutory damages of up to $1000, plus court
   costs and reasonable attorneys fees. 15 U.S.C. § 1693m(a).

37. Additionally, the financial institution is liable for treble damages if:
Case 1:20-cv-00396-WS-M Document 1 Filed 08/10/20 Page 5 of 13                  PageID #: 5


   (a) the court finds that the financial institution failed to provisionally recredit the
       consumer’s account and either failed to make a good faith investigation or
       concludes no error occurred without having a reasonable basis for such conclusion;
       OR

   (b) the financial institution knowingly and willfully concluded that the consumer’s
       account was not in error when such conclusion could not reasonably have been
       drawn from the evidence available to the financial institution at the time of its
       investigation. 15 U.S.C. § 1693f(e).

38. In this case, the financial institution, Regions Bank, wrongfully decided that no error
   had occurred, despite having access to more than enough evidence to realize that
   multiple errors had occurred.

39. It made this determination through a willful neglect of Mr. Motes’ repeated and
   consistent statements, as well as documentary evidence easily available to them at the
   time of their “investigation.”

40. In other words, Regions Bank not only failed to conduct a bona fide investigation, but
   also rejected Mr. Motes’ disputes despite having no reasonable basis for doing so.

41. Plaintiff notified the Defendant of the errors on June 11, 2020 and during the days
   following.

42. Each of these communications was a “notice of error” within the meaning of 12 CFR
   §1005.11(b).

43. Defendant failed to correct the errors within 10 days of being notified of the errors.

44. Defendant still has not corrected the errors.

45. Defendant failed to provisionally credit Plaintiff's account while it investigated his
   assertions of errors.

46. Defendant still has not provisionally recredited the Plaintiff’s account.

47. The Plaintiff is still without approximately $6,018.36 that the Defendant wrongfully
   took from him.

48. Furthermore, “violations of [15 U.S.C. §1693f] (unlike violations of §1693h) can lead to
   statutory damages even in the absence of injury.” Gale v. Hyde Park Bank, 384 F.3d
   451 (7th Cir. 2004).
    Case 1:20-cv-00396-WS-M Document 1 Filed 08/10/20 Page 6 of 13                               PageID #: 6


    49. “In no event, however, shall a consumer’s liability for an unauthorized transfer exceed
        the lesser of – (1) $50...” 15 U.S.C. §1693g(a).1

    50. Otherwise, “a consumer incurs no liability from an unauthorized electronic fund
        transfer.” 15 U.S.C. §1693g(e).

    51. The Defendant has wrongfully held the Plaintiff liable for $6,018.36 of unauthorized
        electronic fund transfers – far more than the $50 limit of 15 U.S.C. §1693g(a).

    52. “In any action which involves a consumer’s liability for an unauthorized electronic
        fund transfer, the burden of proof is upon the financial institution to show that the
        electronic fund transfer was authorized...” 15 U.S.C. §1693g(b).

    53. As a result of the Defendant's own errors, its multiple failures to adequately
        investigate the Plaintiff’s disputes, and its failure to follow the requirements of the
        EFTA, the Plaintiff has suffered damages, including but not limited to:

        (a) Loss of at least $6,018.36, which Defendant wrongfully deducted from Plaintiff's
            account;

        (b) Consequential damages naturally flowing from the Defendant's failure to
            provisionally re-credit Plaintiff's account, such as late fees, interest, penalties, and
            the costs of borrowing from friends and family to make ends meet;

        (c) Consequential damages flowing from the Defendant’s failure to correct the errors
            with respect to Plaintiff’s account;

        (d) Embarrassment, stress, headache, anxiety, fear, and frustration;

        (e) Time spent attempting to correct Defendant's errors;

        (f) Attorneys' fees.

    54. Pursuant to 15 U.S.C. §1693m(a), the Defendant is liable to the Plaintiff for all actual
        damages suffered as a result of Defendant's violations of the EFTA, in addition to
        statutory damages of up to $1,000.

    55. As the Defendant failed to provisionally credit Plaintiff's account and failed to
        undertake a good faith investigation into Plaintiff's disputes, the Defendant is liable to

1   Though the statute itself imposes no such time limit, Regulation E requires that, in order for the consumer’s
    liability to be limited to $50, the consumer must notify the financial institution of the unauthorized transfer
    “within two business days after learning of the loss or theft of the access device.” In this case, the consumer
    notified the financial institution of the loss of the access device within 24 hours of learning of the theft.
Case 1:20-cv-00396-WS-M Document 1 Filed 08/10/20 Page 7 of 13                  PageID #: 7


   the Plaintiff for three times his actual damages. 15 U.S.C. §1693f(e).

56. As the Defendant knowingly and willingly concluded that the Plaintiff’s account was
   not in error when such conclusion could not reasonably been drawn from the available
   evidence, the Defendant is liable to the Plaintiff for three times his actual damages. 15
   U.S.C. §1693f(e).

57. The Defendant is also liable for the costs of this action, plus a reasonable attorneys’ fee.
   15 U.S.C. §1693m(a)(3).



                       SECOND CLAIM FOR RELIEF: CONVERSION

58. Plaintiff realleges and incorporates by reference paragraphs 1 through 32 above.

59. The Defendant had no right to take any of the money in Plaintiff's account.

60. Nonetheless, Defendant charged removed $6,018.36 from Plaintiff's account without
   justification in law or contract for doing so.

61. This also was a wrongful taking of the Plaintiff's property, in direct defiance of
   Plaintiff's sole and immediate right to possess such property.

62. These acts constituted conversion of the Plaintiff's funds.

63. Plaintiff has suffered significant damages as a direct result of such conversion.

64. The Plaintiff gave Defendant numerous opportunities to correct its errors and return
   Plaintiff's money, but Defendant persisted in its wrongful conduct knowingly.

65. Defendant's conversion of Plaintiff's money in the face of Plaintiff's numerous pleas to
   return it, was committed with reckless disregard for the Plaintiff's rights.

66. For the conversion of Plaintiff's money, Defendant is liable for actual damages and
   punitive damages.



                THIRD CLAIM FOR RELIEF: BREACH OF CONTRACT

67. Plaintiff realleges and incorporates by reference paragraphs 1 through 32 above.

68. The relationship between Plaintiff and Defendant was governed by a written contract.

69. Pursuant to the agreement, the Defendant had a duty to hold Plaintiff's money in the
Case 1:20-cv-00396-WS-M Document 1 Filed 08/10/20 Page 8 of 13                PageID #: 8


    account and make it available for use at ATM and point-of-sale transactions.
    Defendant failed to perform these duties, causing the Plaintiff significant loss of time
    and money.

70. The agreement also requires Defendant to resolve disputes submitted by its customers,
    such as the Plaintiff within 45 days.

71. Defendant failed to do so, causing the Plaintiff significant loss of time and money.

72. Defendant has breached its contractual obligations to the Plaintiff and is therefore
    liable to the Plaintiff for actual and consequential damages.



WHEREFORE, PREMISES CONSIDERED, Your Plaintiff respectfully prays this Court
award her the following relief:



   A) A trial by a struck jury;

   B) An award of actual damages, statutory damages, costs, and attorneys' fees for
      Defendant's violations of the Electronic Funds Transfers Act;

   C) An award of treble damages for Defendant's violations of 15 U.S.C. §1693f(e);

   D) An award of actual damages and punitive damages for Defendant's conversion of
      the Plaintiff's property;

   E) An award of compensatory damages for Defendants' breach of contract;

   F) Such other relief as the Court may deem just and proper.



    /s/ Judson E. Crump
    Judson E. Crump [crumj0512]
    Counsel for Plaintiff
    250 Congress Street
    Mobile, Alabama 36603
    251.272.9148.
    judson@judsonecrump.com
ExhibitCase
         A 1:20-cv-00396-WS-M   Document 1 Filed 08/10/20 Page 9 of 13   PageID #: 9
Case 1:20-cv-00396-WS-M Document 1 Filed 08/10/20 Page 10 of 13   PageID #: 10
ExhibitCaseB1:20-cv-00396-WS-M   Document 1 Filed 08/10/20 Page 11 of 13   PageID #: 11
Case 1:20-cv-00396-WS-M Document 1 Filed 08/10/20 Page 12 of 13   PageID #: 12
Case 1:20-cv-00396-WS-M Document 1 Filed 08/10/20 Page 13 of 13   PageID #: 13
